MEMORANDUM OPINION
                                       No. 04-11-00456-CV

      Mike DENNY and Current Occupants of 2803 Kingsford Lane, San Antonio, Texas,
                                    Appellants

                                                 v.

                            BANK OF AMERICA, N.A., as Trustee,
                                      Appellee

                     From the County Court at Law No. 8, Bexar County, Texas
                                     Trial Court No. 359459
                              Honorable Irene Rios, Judge Presiding

PER CURIAM

Sitting:         Karen Angelini, Justice
                 Sandee Bryan Marion, Justice
                 Phylis J. Speedlin, Justice

Delivered and Filed: September 7, 2011

DISMISSED

           Because appellants, Mike Denny and Current Occupants of 2803 Kingsford Lane, San

Antonio, Texas, failed to pay the filing fee in this appeal, we ordered appellants, on August 2,

2011, to either (1) pay the applicable filing fee or (2) provide written proof to this court they are

excused by statute or these rules from paying the filing fee by August 12, 2011. See TEX. R. APP.

P. 5 (providing that party who is not excused by statute or these rules from paying costs must

pay—at the time an item is presented for filing—whatever fees are required by statute or
                                                                                     04-11-00456-CV


Supreme Court order); TEX. R. APP. P. 20.1 (providing that party who qualifies as indigent under

Rule 20 may proceed without advance payment of costs). We warned that if appellants failed to

respond within the time provided, this appeal would be dismissed. See TEX. R. APP. P. 42.3(c).

       Appellants have failed to pay the filing fee or provide written proof that they are excused

from paying the filing fee by the date ordered. We, therefore, dismiss this appeal. See id.

                                                             PER CURIAM




                                                -2-